Exhibit 10.1B

 

LOGO [g27543img01.jpg]    234 Ninth Avenue North   

T  206-624-3357

   Seattle, WA   

F  206-624-6857

   98109   

www.jonessoda.com

March 31, 2006

Hassan Noormohamed Natha

4604 230th Terrace SE

Sammamish, WA

98075

Dear Hassan:

 

Re: Employment – Chief Financial Officer,

I am pleased to offer you the position of Chief Financial Officer (CFO), for
Jones Soda Co. Your success in this role will be based on managing the finances
of the company and working closely with our management team. We are also
expecting that you review and work with our current sales team, so that they can
utilize your skill and professionalism.

The areas that you will be responsible for are summarized as follows:

 

  1. Keep the company functioning from a financial, operational and
administrative perspective in compliance with all laws and regulations (SEC,
GAAP, Sarbox, etc.)

 

  2. Develop and manage the overall company budget.

 

  3. Provide strategic and financial support to major transactions and
partnership agreements.

 

  4. Accountable for developing and executing hiring, training and evaluation
procedures for the Financial team which fosters a positive human resource
environment and motivated team employees.

 

  5. Manage the all legal and accounting outside service providers.

 

  6. Implement, as appropriate, enhancements and extensions of existing
financial and administrative procedures and internal controls. Evaluate existing
policies to ensure that they are meeting or exceeding the standards the Company.



--------------------------------------------------------------------------------

  7. Ensure that the Company Finances and strategy are in accordance with the
Company’s overall strategic plan.

 

  8. Assist the CEO and the Board in their planning and evaluation of the
business; make recommendations and changes regarding improvements in financial
and administrative procedures and policies.

 

 

  9. Ensure that all regional/trade marketing expenses and/or slotting expenses
are documented and/or pre-approved as per the Company’s Policy and Procedures.

 

  10. Build and maintain an ongoing positive relationship between vendors,
suppliers, and distributors and the Company.

You will report directly to myself, Chief Executive Officer as well as take
direction from the Board of Directors when applicable.

Your compensation will be as follows:

 

Effective start date:    April 04, 2006 Salary:    Base of $150,000 per annum
paid semi-monthly Review Period:    There will be a review after the first three
months of your employment or July 04, 2006, (with quarterly reviews thereafter)
and a compensation review on October 04, 2006. One Year Review:    If you are
still employed with the Company 12 months after your start date, the Company
will negotiate with you in good faith regarding a formal employment agreement.
Provided mutually acceptable terms can be reached, the Company will enter into a
formal employment agreement with you. The Company agrees that any employment
agreement agreed upon shall include a mutually acceptable provision for change
of control. Bonus:    Bonuses will be set annually by and in the discretion of
the compensation committee prior to start of the annual operating plan and will
be based on the management of expenses. Annual bonus will be not less then 25%
of base salary, assuming the annual performance goals are met. The 2006 bonus
line of sight will be set within a 60 day period from the start date.



--------------------------------------------------------------------------------

Benefits:   

•      Medical and dental coverage for you under the Jones Soda Co. plan. The
Company has its health benefit program through Great West Life and it is a
Preferred Network plan. The company maintains a $50 co pay for all employees.

  

•      We will waive the three-month eligibility requirement for the
Medical/Dental benefit program so that you can begin on the benefit program as
of the start date of your employment.

  

•      You will be eligible to participate in the Company’s 401K Program.

Stock Options:    40,000 stock options will be granted in 30 days from the
signing of the offer letter by both parties, subject to shareholder approval of
an increase in the number of shares under the option plan. All options are
subject to the terms set forth in the Company stock option plan as filed with
the Securities and Exchange Commission. Assuming you are still employed with the
Company, you will receive 40,000 stock options annually set within 10 days of
the anniversary date of your employment with the Company. Vacation:    3 weeks
per annum Professional dues:    Subject to pre-approval by me, the Company will
maintain all professional dues and support all continuing education that
enhances your skills and knowledge as CFO.

You will be required, as a condition of your employment with Jones Soda Co., to
sign the Company’s Confidentiality Agreement. Your employment with Jones Soda
Co. will be “at will,” meaning that either you or the Company will be entitled
to terminate your employment at any time and for any reason, with or without
cause.

By signing this letter, you represent that you are under no contractual
commitments inconsistent with your obligations to Jones Soda Co.



--------------------------------------------------------------------------------

If you have any questions on the above, please give me a call at your
convenience.

If you are in agreement with the above, please confirm below.

Sincerely,

Jones Soda Co.

Per:

 

/s/ Peter van Stolk Peter van Stolk

CEO

 

Confirmed and agreed:

Per:   /s/ Hassan Natha  

Finance Approval

 

CEO:    Date: